Citation Nr: 1204176	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service from July 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and September 2008 rating decisions that denied service connection for hearing loss and denied a rating in excess of 30 percent for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims are not ready for appellate review at this time.  When perfecting his appeal as to entitlement to service connection for bilateral hearing loss, by way of the August 2007 VA Form 9, the Veteran indicated his wish to provide testimony at a Travel Board hearing.  A January 2012 deferred rating decision suggests that the Veteran may be on the schedule for a Travel Board hearing in March 2012 at the RO in Seattle, Washington.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  A remand of this matter to the RO is, therefore, warranted. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran before a Veterans Law Judge at the Seattle, Washington, RO.  If appropriate, continue with the March 2012 scheduling already underway at the Seattle, Washington, RO as per VA e-mail contacts dated in January 2012 contained in the claims file.  The Veteran and his representative should be notified of the date and time of the hearing, and the RO should associate a copy of such notice with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


